internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc fip 1-plr-160938-01 date date number release date index number legend funds dear this is in reply to a letter dated date requesting a ruling on behalf of funds funds request a ruling granting permission for the tax_year ended date and subsequent calendar years to revoke elections under sec_4982 of the internal_revenue_code to use funds’ tax_year the calendar_year in lieu of the 1-year period ending october for purposes of calculating their required_distribution amounts under sec_4982 and sec_4982 further funds request a ruling that the calculation of their required distributions of capital_gain_net_income under sec_4982 for the calendar_year ending date shall be determined based on the 10-month period beginning on date and ending on date facts funds are diversified open-ended management investment companies registered with the securities_and_exchange_commission under the investment_company act of u s c 80a-1 et seq each fund has elected and intends to continue to qualify as a regulated_investment_company ric under subchapter_m of chapter of the code funds use the accrual_method of accounting for tax and financial_accounting purposes and use a calendar year-end for tax purposes for calendar years prior to funds elected under sec_4982 to use the calendar tax_year in lieu of the 1-year period ending on october for purposes of calculating amounts under sec_4982 and sec_4982 funds initially assumed that the elections would relieve them of the administrative burden associated with making dual calculations of capital_gain_net_income under the excise_tax and subchapter_m regimes however funds’ experience is that the elections have created additional administrative complexities primarily due to time constraints in declaring plr-160938-01 required distributions to avoid the excise_tax imposed by sec_4982 and the need for funds’ investment_advisor to perform capital_gain_net_income calculations at a different time for funds than for other taxpayers not subject_to the sec_4982 election funds represent that each fund’s desire is to revoke its election due to administrative and non-tax related financial burdens caused by the election no fund is seeking to revoke its election to preserve or secure a federal tax_benefit no fund will benefit through hindsight or prejudice the interests of the government as a result of being permitted to revoke its election and no fund will make a subsequent election under sec_4982 for calendar years following the year of the grant of revocation law and analysis sec_4982 imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution for the calendar_year over the distributed_amount for the calendar_year sec_4982 defines required_distribution to mean with respect to any calendar_year the sum of percent of the ric's ordinary_income for such calendar_year plus percent of the ric's capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 generally provides that the term capital_gain_net_income has the meaning given to that term by sec_1222 and is determined by treating the 1-year period ending on october of the calendar_year as the ric's tax_year sec_4982 reduces the ric's capital_gain_net_income but not below the ric's net_capital_gain by the amount of the ric's net ordinary_loss for the calendar_year sec_4982 provides that for purposes of sec_4982 the term net_capital_gain has the meaning given that term by sec_1222 but determined by treating the 1-year period ending on october of the calendar_year as the ric's tax_year sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have the capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of determining the required_distribution defined under sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary plr-160938-01 based on the information submitted and the representations made we conclude that funds’ desire to revoke their elections under sec_4982 is due to administrative burdens caused by the elections funds do not seek to revoke their elections to preserve or secure a federal tax_benefit also funds will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke their elections conclusion accordingly pursuant to sec_4982 the secretary consents to the revocation of funds’ elections made under sec_4982 effective for calendar_year and for subsequent years in calculating the required_distribution for calendar_year for purposes of sec_4982 and sec_4982 the capital_gain_net_income shall be determined on the 10-month period from date through date as a condition to the secretary's consenting to the revocations pursuant to sec_4982 funds may not make subsequent elections under sec_4982 for a period of calendar years following the year to which the grant of revocation applies ie through except as specifically ruled upon above no opinion is expressed or implied as to any federal excise or income_tax consequences of funds this ruling is directed only to the taxpayers that requested it sec_6110 provides that this ruling may not be used or cited as precedent sincerely yours patrick e white assistant to the chief branch office of associate chief_counsel financial institutions products enclosure copy of this letter copy for purposes cc
